 
 
I 
111th CONGRESS
1st Session
H. R. 4051 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2009 
Mr. Israel introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for the award of a military service medal to members of the Armed Forces who served honorably during the Cold War, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cold War Service Medal Act of 2009.
2.Cold War Service Medal
(a)Medal authorized
(1)In generalChapter 57 of title 10, United States Code, is amended by adding at the end the following new section:

1136.Cold War Service Medal
(a)Medal authorizedThe Secretary concerned may issue a service medal, to be known as the Cold War Service Medal, to persons eligible to receive the medal under subsection (c).
(b)DesignThe Cold War Service Medal shall be of an appropriate design approved by the Secretary of Defense, with ribbons, lapel pins, and other appurtenances.
(c)Eligible personsA person eligible to be issued the Cold War Service Medal is any person—
(1)who—
(A)served on active duty in the armed forces for not less than 24 consecutive months during the Cold War;
(B)was deployed as a member of the armed forces outside the continental United States for a period of at least 30 days during the Cold War; or
(C)performed such other service in the armed forces during the Cold War as the Secretary of Defense may prescribe for purposes of this section; and
(2)who, if discharged or released from the armed forces, was so discharged or released under honorable conditions after service in the armed forces characterized as honorable.
(d)One medal authorizedNot more than one Cold War Service Medal may be issued to any person.
(e)Issuance to representative of deceasedIf a person described in subsection (c) dies before being issued the Cold War Service Medal, the medal may be issued to the person's representative, as designated by the Secretary concerned.
(f)ReplacementUnder regulations prescribed by the Secretary concerned, a Cold War Service Medal that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued may be replaced without charge.
(g)RegulationsThe issuance of a Cold War Service Medal shall be subject to such regulations as the Secretaries concerned shall prescribe for purposes of this section. The Secretary of Defense shall ensure that any regulations prescribed under this subsection are uniform to the extent practicable.
(h)Cold War definedIn this section, the term Cold War means the period beginning on September 2, 1945, and ending on December 26, 1991..
(2)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by adding at the end the following new item:


1136. Cold War Service Medal..
(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should take appropriate actions to expedite—
(1)the design of the Cold War Service Medal provided for by section 1136 of title 10, United States Code (as added by subsection (a)); and
(2)the establishment and implementation of mechanisms to facilitate the issuance of the Cold War Service Medal to persons eligible for the issuance of the medal under such section. 
 
